Citation Nr: 0421961	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  95-10 214	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for gastroesophageal reflux 
disease (GERD), claimed as secondary to service-connected 
anxiety disorder.

Entitlement to service connection for a low back disorder, 
claimed as secondary to a service-connected right foot 
disorder.

Entitlement to service connection for hallux limitus of the 
left foot, claimed as secondary to a service-connected right 
foot disorder.

Entitlement to an increased rating for post-operative 
residuals of hallux limitus of the right foot, currently 
evaluated as 10 percent disabling.

Entitlement to an increased rating for an anxiety disorder 
with dysthymia, currently evaluated as 10 percent disabling.

Entitlement to an increased rating for bilateral ingrown 
toenails, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from April 1987 to April 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1994, July 2001, and October 
2002 decisions by the Department of Veterans Affairs (VA) 
Waco, Texas, Regional Office (RO).  The January 1994 decision 
denied entitlement to an increased rating for bilateral 
ingrown toenails.  The July 2001 decision denied entitlement 
to increased ratings for the veteran's right foot and anxiety 
disorders.  In addition, service connection for GERD was 
denied in the July 2001 decision.  The October 2002 decision 
denied service connection for the low back and left foot 
disorders.

The issues of entitlement to service connection for a low 
back disorder and entitlement to increased ratings for an 
anxiety disorder and bilateral ingrown toenails are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues of 
entitlement to service connection for GERD, entitlement to 
service connection for hallux limitus of the left foot and 
entitlement to an increased rating for post-operative 
residuals of hallux limitus of the right foot has been 
obtained, and the VA has satisfied the duty to notify the 
veteran of the law and regulations applicable to the claims, 
the evidence necessary to substantiate the claims, and what 
evidence was to be provided by the veteran and what evidence 
the VA would attempt to obtain on his behalf.

2.  The evidence of record reasonably shows that the 
veteran's GERD has increased in severity by reason of his 
service-connected anxiety disorder.

3.  The evidence of record does not reasonably show that 
hallux limitus of the left foot had its origins in or is 
otherwise related to service, nor is it demonstrated to be 
etiologically related to the veteran's service-connected 
right foot disorder.

4.  The veteran is currently in receipt of the maximum rating 
available for post-operative residuals of hallux limitus of 
the right foot and a higher rating is not appropriately 
assignable under any other applicable code.


CONCLUSIONS OF LAW

1.  A degree of disability due to gastroesophageal reflux 
disease is proximately due to or a result of a service-
connected anxiety disorder.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2003).

2.  Hallux limitus of the left foot was not incurred in or 
aggravated by service, nor was it proximately caused by a 
service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

3.  Post-operative residuals of hallux limitus of the right 
foot are not more than 10 percent disabling according to the 
schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5281 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as letters from the RO dated in 
April 2001 and August 2002, provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the SOC and SSOCs included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOCs also included the requirements that must be met to 
establish service connection.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  In addition, the veteran was 
notified of the elements necessary to establish entitlement 
to an increased rating for his right foot disorder, which 
also have not changed during this appeal.  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  In this 
instance, such notice was provided in April 2001 and August 
2002 prior to the July 2001 and October 2002 decisions 
addressing these issues.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded an opportunity for a personal hearing.  
He was afforded VA examinations, and the examination reports 
include an opinion regarding the etiology and current level 
of disability associated with the disorders addressed in this 
decision.  All available relevant evidence identified by the 
veteran was obtained and considered.  The claims file 
contains his service medical records and his available post 
service medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims for entitlement to service 
connection for GERD and hallux limitus of the left foot, as 
well as entitlement to an increased rating for post-operative 
residuals of hallux limitus of the right foot.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

II.  Service Connection for GERD

Factual Background

Service medical records do not contain indications of 
complaints, findings or treatment related to GERD.

An August 2000 VA examination report noted that the veteran's 
medical records were reviewed.  The examiner diagnosed the 
veteran with GERD, controlled.  He stated that it was "most 
likely not related to the use of medication for [the 
veteran's] feet."

An undated statement from a VA physician's assistance noted 
that the physician's assistant believed that the veteran's 
reflux symptoms were "aggravated and amplified by anxiety."

The veteran testified before a hearing officer at a hearing 
held at the RO in June 2003.  He stated that he began having 
problems with GERD in the mid-90s.  He testified that the 
problems with GERD began at the same time he began having 
problems with anxiety.

A July 2003 VA esophagus and hiatal hernia examination report 
noted that the veteran's claims folder was reviewed.  The 
examiner stated that "more likely than not, [the veteran] 
has psychosomatic gastrointestinal symptoms of anxiety 
disorder, which aggravate, but do not cause the GERD."

An August 2003 VA mental disorder examination report noted 
that the examination was conducted to determine if there was 
a relationship between the veteran's diagnosis of GERD and 
his service-connected anxiety disorder.  The examiner 
indicated that he could "not state whether there is a causal 
relationship but [the veteran's] anxiety symptoms clearly 
exacerbate his gastroesophageal reflux disease."

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board notes that the veteran has not claimed that his 
GERD is directly related to service.  Rather, his claim is 
that his GERD is either caused or aggravated by his service-
connected anxiety disorder.  Thus, in this case, in order to 
warrant service connection for GERD on a secondary basis, the 
evidence must show that the veteran's service- connected 
anxiety disorder either caused or aggravated his non-service-
connected GERD.  In that regard, both the July 2003 VA 
esophagus and stomach examination report and the August 2003 
VA mental disorder examination reports support a finding that 
there is, at the least, a degree of interplay between the 
symptoms of the respective disorders.  The July 2003 VA 
examiner stated that "more likely than not, [the veteran] 
has psychosomatic gastrointestinal symptoms of anxiety 
disorder, which aggravate, but do not cause the GERD."  The 
August 2003 VA examiner indicated he could "not state 
whether there is a causal relationship but [the veteran's] 
anxiety symptoms clearly exacerbate his gastroesophageal 
reflux disease."  Both VA examiners reviewed the veteran's 
claims file and have indicated that his GERD is exacerbated 
to some degree by a service-connected disability.  It is the 
Board's view that there is at least an element of doubt with 
regard to the question of whether there is an increased level 
of gastrointestinal disability that has been derived be 
reason of his anxiety.  As a chronic increase in the severity 
of his gastrointestinal disability is perceived, secondary 
service connection is warranted for a disability aggravated 
by a service-connected condition.  See Allen, 7 Vet. App. at 
448.  Accordingly, service connection for GERD is granted.

III.  Service Connection for Hallux Limitus of the Left Foot

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment related to hallux limitus of the left 
foot.

A February 1997 VA x-ray report indicated that there was no 
abnormality of the left foot noted on x-ray.  A July 1997 VA 
treatment note indicated that the veteran was being treated 
for hallux limitus of the left and right feet.

A December 2002 VA treatment note indicated that the veteran 
reported multiple problems with both feet.  The veteran 
stated that the discomfort in his right foot has caused him 
to favor his left foot more, which has caused a bunion to 
develop on that foot.  The podiatrist noted a very mild 
bunion deformity on the left foot.  He did not offer a 
comment as to whether this deformity was related to the 
veteran's service-connected right foot disorder.

The veteran testified before a hearing officer at a hearing 
held at the RO in June 2003.  He stated that he was diagnosed 
with a left foot disorder sometime in the last year.  He also 
testified that his doctor had said his left foot disorder was 
caused by his service-connected right foot disorder.

A July 2003 VA examination report noted that the veteran's 
claims folder was reviewed.  The examiner noted that the 
veteran had a small bunion deformity on the left foot.  He 
was asked to offer an opinion with regard to the relationship 
between the left and right foot disorders. He stated that 
these disorders were "concomitant conditions, one is not 
etiologically related to the other.  Nor has the ingrown 
toenails caused the bunion/abductovalgus deformity."

Analysis

The Board notes that the veteran has indicated that his left 
foot disorder is caused by his right foot disorder.  However, 
he is not a medical professional and his statements do not 
constitute competent medical evidence that a left foot 
disorder is related to his service-connected right foot 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992) (lay persons are not competent to offer evidence 
that requires medical knowledge.  His assertions are not 
supported, but contravened, by the medical professional from 
whom an opinion was requested in July 2003.

The Board notes that direct service connection is also not 
warranted in this case.  Service medical records are negative 
for complaints, treatment or findings related to hallux 
limitus of the left foot.  The initial evidence of a left 
foot disorder is in 1997, several years after service.  There 
is no clinical evidence linking any left foot disorder to 
service.

Absent competent evidence that a left foot disability is 
related to service or a service-connected disease or injury, 
service connection is not warranted.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  Consequently, service connection for hallux 
limitus of the left foot is denied.

IV.  Increased Rating for Post-Operative Residuals of
Hallux Limitus of the Right Foot

Factual Background

Service medical records reflect complaints related to the 
veteran's right toe.  A July 1997 rating decision granted 
service connection for hallux limitus of the right foot and 
assigned an initial disability rating of 10 percent under 
Diagnostic Code 5281.  The veteran was also granted a 
temporary total rating for hallux limitus of the right foot 
based on the need for convalescence.  This 100 percent rating 
was effective from January 17, 1994 to February 28, 1994.  A 
10 percent rating became effective March 1, 1994.  A 
September 1997 decision continued the 10 percent rating.

A September 1998 VA examination report noted that the veteran 
complained of continuous pain in his right foot.  On 
examination, there was positive pain at rest and stiffness.  
Pain was noted to be exacerbated by walking or using his 
front toe area on his right foot.  The examiner noted 
scarring on the metatarsal area.  There was zero range of 
motion.  The right toe could not be touched due to severe 
pain.

An August 2000 VA examination report indicated that the 
veteran complained of constant pain.  On examination there 
was light scarring on the dorsal portion of the right great 
toe near the metatarsophalangeal (MTP) joint.  There was mild 
redness and some swelling of the right great toe.  The 
veteran had 3 degrees of dorsiflexion in the right great toe 
at the MTP joint.  The veteran had pain in his right great 
toe with range of motion.  In addition, the right great toe 
was tender to palpation.

A December 2002 VA treatment note indicated that the veteran 
reported continual pain in the right foot.  On examination, 
the right foot showed a well-healed surgical scar at the 
dorsum of the first ray.  Hallux was abducted approximately 
15 degrees and was not reducible.  Dorsiflexion of the hallux 
was minimal, approximately 10 degrees.  Minimal discomfort 
and no crepitus were noted with passive range of motion.  The 
examiner noted that this limited dorsiflexion of the hallux 
required the veteran to rotate his foot/leg externally to 
effect the propulsive phase of the gait.

The veteran testified before a hearing officer at a hearing 
held at the RO in June 2003.  He stated that because of his 
right foot, he could not stand for prolonged periods of time.  
He reported that he had to buy shoes one size too big.  He 
testified that because of his foot problems he could not 
fully engage in previously pursued activities.

A July 2003 VA examination report noted that the veteran 
reported constant pain, which worsened with activity or 
prolonged standing.  On examination, there was a well healed 
slightly hyperpigmented longitudinal scar along the first 
metatarsal and onto the MTP joint.  The examiner noted 15 
degrees of hallux abductovalgus with minimal dorsiflexion 
actor or passive.  The MTP joint was tender to palpation 
without redness or effusion. Minimal callous formation was 
noted at the medial aspect.  An x-ray taken in conjunction 
with the examination was interpreted as showing a metallic 
screw in the distal 1st metatarsal, but there was otherwise 
no significant bony abnormality.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Unilateral hallux valgus is assigned a rating of 10 percent 
if either operated with resection of metatarsal head or if 
severe (if equivalent to amputation of great toe).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5280 (2003).  This is the maximum 
rating available under this Diagnostic Code.

Under Diagnostic Code 5281 severe unilateral hallux rigidus 
is rated severe hallux valgus.  38 C.F.R. § 4.71a, Diagnostic 
Code 5281.  10 percent is the maximum rating available under 
this Diagnostic Code.

A 10 percent rating may be assigned for moderate malunion or 
nonunion of the tarsal or metatarsal bones. A 20 percent 
rating is available for moderately severe malunion or 
nonunion of the tarsal or metatarsal bones.  A 30 percent 
rating is appropriate for a severe case. 38 C.F.R. § 4.71a, 
Diagnostic Code 5283 (2003).

For other foot injuries, a 10 percent rating is assigned for 
a moderate injury.  If moderately severe, a 20 percent rating 
is appropriate.  If the foot injury is severe a 30 evaluation 
is provided for.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2003).  Diagnostic 
Code 5284 may involve limitation of motion and therefore 
require consideration under sections 4.40 and 4.45.  
VAOPGCPREC 09-98 (August 14, 1998).

Analysis

The Board notes that the veteran is currently in receipt of 
the maximum disability rating under Diagnostic Code 5281.  In 
order for a rating in excess of 10 percent to be assigned the 
veteran must meet the criteria under a different Diagnostic 
Code.  In this instance, the record simply does not reflect 
that the veteran's right foot disorder is productive of 
symptomatology analogous to malunion or nonunion of the 
tarsal or metatarsal bones, or moderately-severe injury of 
the foot. Such findings are not reflected in the clinical and 
other probative evidence.  Accordingly, entitlement to an 
increased rating for post-operative residuals of hallux 
limitus of the right foot is denied.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's right foot disorder alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would make a remand for an 
extraschedular evaluation necessary at this time.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to service connection (by aggravation) for 
gastroesophageal reflux disease is granted.

Entitlement to service connection for hallux limitus of the 
left foot is denied.

Entitlement to an increased rating for post-operative 
residuals of hallux limitus of the right foot, currently 
evaluated as 10 percent disabling, is denied.


REMAND

The Board notes that the veteran has not had a VA examination 
to evaluated the nature and etiology of his current low back 
disorder.  VA treatment notes from 2002 reflect treatment for 
a low back disorder.  A May 2002 VA MRI report noted some 
degenerative dehydration of L5-S1 nucleus pulposus and 
minimal posterior bulging of L5-S1 disc.  While service 
medical records do not reflect treatment for a low back 
disorder, the veteran maintains that his current low back 
disorder is caused by his service-connected right foot 
disability.  Several VA treatment notes developed in 2002 
refer to the veteran's gait being altered as a result of such 
disability.  Accordingly, the Board finds that a VA 
examination is necessary in order to fairly decide this 
claim.

With regard to the veteran's claim for an increased rating 
for his anxiety disorder, the Board notes that there is an 
August 2003 VA mental disorder examination of record.  
However, this report appears to have been conducted for the 
specific purpose of determining if the veteran's anxiety 
disorder contributes to his GERD.  The examination report 
itself does not sufficiently document any social and or 
occupational limitations that the veteran experiences as a 
result of his anxiety symptoms.  Other treatment notes of 
record are similarly inadequate.  In addition, the Board 
notes that the veteran has reported difficulty maintaining a 
job.  However, it is unclear from the record if such 
impairment is due to his anxiety disorder or other 
disabilities, which have been noted.  Accordingly, a VA 
examination is necessary to specifically address the social 
and occupational limitations that the veteran experiences as 
a result of his anxiety disorder.

Finally, the Board notes that the veteran's service-connected 
bilateral ingrown toenails are rated under Diagnostic Code 
7803.  During the pendency of this appeal, the regulations 
pertaining to the rating of skin disabilities was changed.  
The Board notes that the veteran has not been supplied with 
the new regulations.  In addition, the veteran has not been 
provided adequate VCAA notice with regard to this specific 
claim.  The Board notes that, under the VCAA, VA must notify 
the veteran of evidence and information necessary to 
substantiate his claim.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Second, VA must inform 
the veteran of which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  Third, VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2003).

Accordingly, the claims are REMANDED for the following:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements with regard to 
the claims, specifically the claim for 
entitlement to an increased rating for 
bilateral ingrown toenails.  The RO 
should ensure that the veteran is 
furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1), including 
notice of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  In 
addition, a copy of the new regulations 
regarding the rating of skin disabilities 
should be provided to the veteran.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current low back 
disorder.  The claims folder and a copy 
of this remand should be made available 
to the examiner for review before the 
examination.  The examiner is asked to 
offer an opinion as to whether it is as 
likely as not that any diagnosed low back 
disorder is caused or aggravated by his 
service-connected right foot disorder.

3.  The veteran should be afforded a VA 
examination to determine the current 
level of disability associated with the 
veteran's service-connected anxiety 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner is 
asked to specifically comment on any 
social or occupational limitations that 
may be attributed to the veteran's 
anxiety disorder.  In addition, the 
examiner should provide a current Global 
Assessment of Functioning Score.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



